Walker, J.
The only assignment of error which the court find it necessary to revise is the third; that the court erred in not" *417giving a legal construction to the paper referred to as exhibit A., but left it to the jury to determine the object and meaning of the parties from the paper itself.
It is certainly the duty of the court to construe all written instruments used as evidence in the progress of the cause, or counted on as securing a right or furnishing a remedy.
But here it was as much a question of fact as of law for the jury to determine the meaning of the parties from the contract itself, and it was not improperly left, to the jury to determine the question of fact as witnessed by the written instrument.
"We think the jury determined it correctly, and that there is no error of which the plaintiff ean eomplain. Slice questions of law and fact will often' blend themselves, and when the jury have determined the faets correctly, and have not misconceived their, application to the law, the courts are relieved from the necessity of explaining the legal principles involved.
The judgment of the district court is affirmed.
Affirmed,